Citation Nr: 1821792	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-44 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee lateral instability from January 4, 2008, to July 25, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear.

3.  Entitlement a rating in excess of 10 percent for right knee limitation of motion. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Board denied the Veteran's appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court issued an Order and a Memorandum Decision that partially vacated the Decision portion of the Board's June 2013 decision.

In March 2015 and May 2016, the Board remanded this case for further evidentiary development.


FINDING OF FACT

In February 2018 correspondence, the Veteran withdrew his appeal of the issues of entitlement to increased ratings for right knee lateral instability and right knee limitation of motion, entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear, and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for right knee lateral instability from January 4, 2008, to July 25, 2017, and in excess of 20 percent thereafter, has been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear has been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for the issue of rating in excess of 10 percent for right knee limitation of motion has been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to a TDIU has been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  

In a February 15, 2018 correspondence, the Veteran withdrew his appeal of the issues of entitlement to increased ratings for right knee lateral instability and right knee limitation of motion, entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear, and entitlement to a TDIU.

On February 23, 2018, the Board sent correspondence to the Veteran to confirm that he wished to withdraw the issue of entitlement to a TDIU.  The Veteran was asked to respond within 30 days of the correspondence with his decision.  The stated time period passed with no response and the Board will follow the wishes of the Veteran in his February 15, 2018 correspondence, in which he requested that his appeal be withdrawn.

As the appeal concerning the issues of entitlement to increased ratings for right knee lateral instability and right knee limitation of motion, entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear, and entitlement to a TDIU has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review the issues, and the appeal is dismissed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of entitlement to a rating in excess of 10 percent for right knee lateral instability from January 4, 2008, to July 25, 2017, and in excess of 20 percent thereafter, is dismissed.

The appeal on the issue of entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear is dismissed

The appeal on the issue of the issue of rating in excess of 10 percent for right knee limitation of motion is dismissed.

The appeal on the issue of entitlement to a TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


